Citation Nr: 1435252	
Decision Date: 08/07/14    Archive Date: 08/20/14

DOCKET NO.  11-14 118	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim seeking service connection for hypertension, to include as secondary to service connected posttraumatic stress disorder (PTSD).   

2.  Entitlement to service connection for hypertension, to include as secondary to service connected posttraumatic stress disorder (PTSD).  

3.  Entitlement to a rating in excess of 30 percent for PTSD.  

4.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).  


REPRESENTATION

Appellant represented by:	Bryan Held, Agent


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Dan Brook, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from January 1970 to October 6, 1971.  

This matter comes before the Board of Veterans' Appeals (Board) from an August 2010 rating decision of the Hartford, Connecticut Regional Office (RO) of the Department of Veterans' Affairs (VA).

In February 2012, a Decision Review Officer (DRO) hearing was held at the RO; a transcript of the hearing is of record.    

The issues of entitlement to service connection for hypertension, to include as secondary to service connected posttraumatic stress disorder (PTSD), entitlement to a rating in excess of 30 percent for PTSD and entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU) are  
addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In an unappealed May 2008 decision, the Board denied service connection for hypertension based on a finding that hypertension was not shown during service or for many years thereafter; was not shown to be otherwise directly related to service; and was not shown to have been caused or aggravated by the Veteran's service-connected depression.  

2.  Subsequent to this decision, in January 2013, the Veteran's representative submitted argument, which cited studies tending to indicate that PTSD can potentially cause hypertension.

3.  The newly submitted evidence relates to an unestablished fact necessary to substantiate the claim and raises a reasonable possibility of substantiating the claim.  


CONCLUSIONS OF LAW

1.  The May 2008 Board decision is final.  38 U.S.C.A. § 7104 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.3160(d), 20.1104 (2013).

2.  As new and material evidence has been received since the May 2008 Board decision, the claim may be reopened.  38 U.S.C.A. §§ 5108, 7104 (West 2002 & Supp. 2013); 38 C.F.R. § 3.156(a) (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Given the favorable disposition of the petition to reopen the claim for service connection for hypertension, to include as secondary to PTSD, the Board finds that all notification and development action needed to fairly adjudicate this matter has been accomplished.

II.  Analysis

VA may reopen and review a claim, which has been previously denied by the Board, if new and material evidence is submitted by or on behalf of a claimant. 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a).   New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In determining whether new and material evidence has been received, VA must initially decide whether evidence associated with the claims file since the prior final denial is, in fact, new.  As indicated by the regulation cited above, and by case law, new evidence is that which was not of record at the time of the last final disallowance (on any basis) of the claim, and is not merely cumulative of other evidence that was then of record.  This analysis is undertaken by comparing newly received evidence with the evidence previously of record.  After evidence is determined to be new, the next question is whether it is material.

The United States Court of Appeals for Veterans Claims (Court) held in Shade v. Shinseki that the language of 38 C.F.R. § 3.156(a) creates a low threshold to reopen, and emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  24 Vet. App. 110, 120-21 (2010). 

The provisions of 38 U.S.C.A. § 5108  require a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-83   (1996).  Here, the last final denial pertinent to the claims now under consideration is the May 2008 Board decision decision.  For purposes of the new and material analysis, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).

Evidence of record prior to the May 2008 Board decision includes the service medical records, post-service medical records, a number of VA examination reports and medical opinions, and a private medical opinion.  The service treatment records do not show hypertension nor high blood pressure during service and the earliest post-service medical evidence of hypertension is from October 2002.  Also, the Board determined that the medical opinion evidence of record weighed against the Veteran's claim.  Consequently, the Board decision found that the Veteran's current hypertension began many years after service, was not caused by any incident in service and was not caused or permanently worsened by his service-connected PTSD.  

Evidence received since the May 2008 Board decision includes January 2013 argument from the Veteran's representative.  In this argument, the representative cited two studies, one which found an increased level of heart disease and hypertension among World War II Veterans diagnosed with PTSD and one which found an increased risk of developing circulatory disease among Veterans diagnosed with PTSD.  These newly submitted study citations tend to indicate that the Veteran's PTSD may have caused his hypertension.  Consequently, under the low threshold of Shade, this evidence relates to an unestablished fact necessary to substantiate the claim and raises a reasonable possibility of substantiating the claim.  Accordingly, the evidence is new and material and the claim may be reopened.  38 C.F.R. § 3.156.     


ORDER

New and material evidence having been received, the claim for service connection for hypertension, to include as secondary to service-connected PTSD is reopened.  



REMAND

Given the citation by the Veteran's representative (in the January 2013 argument) to the studies suggesting a relationship between hypertension and PTSD, the Board finds that a supplemental medical opinion is necessary prior to final adjudication of the claim for service connection for hypertension.  On remand, such an opinion should be obtained.  

Regarding the claim for increase for PTSD, in March 2014, argument was advanced on behalf of the Veteran indicating that the current VA examinations of record are not sufficiently contemporaneous to make an appropriate decision concerning the current severity of this disability.  The Board also notes that the most recent VA mental health examinations, one from August 2012 and one from January 2013, arrived at widely divergent conclusions concerning the current level of severity of the PTSD.  Consequently, the Board finds that a new VA mental health examination should be provided to the Veteran prior to final adjudication of this claim. 

Prior to affording the Veteran with the VA examination and obtaining the VA medical opinion, the AOJ should obtain records of VA treatment and evaluation for hypertension and psychiatric disability from April 2005 to the present.  

In addition, the Veteran's claim for a TDIU is impacted by the outcome of his claims for increase for PTSD and his claim service connection for hypertension.     Therefore, this claim is inextricably intertwined and must also be remanded to the AOJ.   See Harris v. Derwinski, 1 Vet. App. 180 (1991)( all issues "inextricably intertwined" with an issue certified for appeal are to be identified and developed prior to appellate review).

Accordingly, the case is REMANDED for the following action:

1.  Obtain records of VA treatment and evaluation for hypertension and psychiatric disability from April 2005 to the present.  

2.  Arrange for a VA examination by an appropriate physician to determine the current severity of the Veteran's PTSD and whether this disability renders him unemployable.   Any indicated tests should be performed.  The Veteran's claims folder should be made available for review by the examiner in conjunction with the examination.  In particular, the examiner should review the VA mental health examination reports from August 2012 and January 2013, along with the Veteran's most recent April 2014 application for increased compensation based on unemployability (i.e. VA Form 21-8940). 

Along with assessing the current severity of the PTSD, the examiner should also provide an opinion as to whether it is at least as likely as not (i.e. a 50% chance or greater) that the Veteran's PTSD renders him unable to engage in substantial gainful employment (as opposed to just marginal employment)  

Advancing age or occupational impairment that is attributable to disabilities that are not service connected should not be considered by the medical professional in formulating the opinion.    However, the examiner should consider the Veteran's level of education, special training, and previous work experience in arriving at a conclusion. 

3.  Arrange for a VA medical opinion by an appropriate medical professional concerning the likely etiology of the Veteran's hypertension.  The Veteran's claims file should be reviewed by the medical professional.  This review should include the service treatment records, the post-service medical records; a September 2003 private medical opinion from Dr. Z;, VA medical opinions from February 2004, August 2004 and November 2007; the studies pertaining to a potential relationship between PTSD and hypertension cited in the Veteran's representative's January 2013 argument; and any other information deemed pertinent.

The medical professional should then provide a medical opinion in answer to the following questions:

A) Is it at least as likely as not (i.e. a 50% chance or greater) that the Veteran's hypertension has been caused by his PTSD?

B) Is it at least as likely as not (i.e. a 50% chance or greater) that the Veteran's hypertension has been aggravated by his PTSD?

The medical professional should explain the reasoning behind the opinions provided.    

4.  Review the VA examination report and the VA medical opinion provided to ensure appropriate compliance with the remand instructions.  If either is deficient in any manner, take appropriate remedial action.  

5.  Readjudicate the claims.  If any remain denied, issue an appropriate supplemental statement of the case and provide the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  No action is required of the appellant until he is notified. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
JOHN Z. JONES
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


